Case 2:17-cv-08220-DMG-SK Document 77 Filed 11/20/19 Page 1 of 1 Page ID #:1683




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
  Case No.    2:17-CV-8220-DMG (SK)                                    Date    Wed., November 20, 2019
  Title       Agricola Cuyuma SA, et al. v. Corona Seeds, Inc., et al.




  Present: The Honorable                 Louise A. LaMothe, United States Magistrate Judge
                 Debbie Johnston                                       CS 11/20/2019 (202)
                   Deputy Clerk                                      Court Reporter / Recorder

  Proceedings:            SETTLEMENT CONFERENCE

          Case called. Counsel state their appearances. The following parties are in attendance at
 the settlement conference:

 For Plaintiffs:
 Edward Ayala Maura, Esq., Ayala Law PA
 Brian Noma, Esq., Law Offices of Brian Nomi
 Oscar Alban, CEO, Corporacion Agricola Vinasol SAC
 Luis Alban, Shareholder, Corporacion Agricola Vinasol SAC
 Guillermo De los Rios, CEO, Agricola Cuyuma SA

 For Defendants:
 Bruce A. Fink, Esq., Horton Oberrecht Kirkpatrick and Martha
 Peter Chih-Liang Chen, Esq., Horton Oberrecht Kirkpatrick and Martha
 Dale M. Dorfmeier, Esq., Petrie Dorfmeier LLP
 Mike Newman, President, Corona Seeds, Inc.
 Charles Stoddard, Production Manager, Crites Seed, Inc.
 Ed Bueser, Claims Representative for Crites Seed, Inc.
 Janet Lucido, Claims Representative for Corona Seeds, Inc. (by telephone)


         The Court conducts a settlement conference as scheduled. After discussion among the
 parties, no settlement is reached. The parties are advised that the Court will be available for a
 second settlement conference should they so desire.
                                                                                           2    :    50
                                                            Initials of Preparer   dj
